             Case 1:20-cv-06752-AJN Document 3 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               8/25/2020




  Marco Martinez Roman,

                        Petitioner,
                                                                    20-cv-6752 (AJN)
                  –v–
                                                                         ORDER
  Thomas Decker, et al.,

                        Respondents.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Petitioner’s Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241, filed on August 21, 2020. See Dkt. No. 1. The parties shall meet and confer and

submit a proposed briefing schedule on Petitioner’s application by August 31, 2020. If the

parties are unable to reach agreement, they shall submit their respective proposals separately by

that time.

       SO ORDERED.


Dated: August 24, 2020
       New York, New York



                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
